Exhibit 10.3
 
EXECUTIVE EMPLOYMENT AGREEMENT
 


This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 1st day of December, 2010, by and between PROGRESSIVE CARE INC., a
Delaware corporation with offices at 901 N. Miami Beach Blvd., Suite 1, N. Miami
Beach, FL 33162 (the “Corporation”), and ALAN JAY WEISBERG, an individual
residing at ______________________ (“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Executive desires to be employed by the Company as its Chief
Financial Officer and the Company wishes to employ Executive in such capacity;
 
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:
 
1.           Employment and Duties.  The Company agrees to employ and Executive
agrees to serve as the Company's Chief Financial Officer.  The duties and
responsibilities of Executive shall include the duties and responsibilities as
the Board may from time to time reasonably assign to Executive.
 
Executive shall devote substantially all of his working time and efforts during
the Company's normal business hours to the business and affairs of the Company
and its subsidiaries and to the diligent and faithful performance of the duties
and responsibilities duly assigned to him pursuant to this Agreement.
 
2.           Term.  The term of this Agreement shall commence on the Effective
Date and shall continue for a period of three years and shall be automatically
renewed for successive one year periods thereafter unless either party provides
the other party with written notice of his or its intention not to renew this
Agreement at least three months prior to the expiration of the initial term or
any renewal term of this Agreement.  “Employment Period” shall mean the initial
one year term plus renewals, if any.
 
3.           Place of Employment.  Executive's services shall be performed at
the Company's offices located in N. Miami Beach, Florida and any other location
where the Company now or hereafter has a business facility within 50 miles of
the N. Miami Beach office. The parties acknowledge, however, that Executive may
be required to travel in connection with the performance of his duties
hereunder.
 
4.           Base Salary.  For all services to be rendered by Executive pursuant
to this Agreement, the Company agrees to pay Executive during the Employment
Period an initial base salary (the "Base Salary") at an annual rate of $48,000.
The Base Salary shall be paid in periodic installments in accordance with the
Company's regular payroll practices.
 
The Compensation Committee of the Board (or by the independent members of the
Board, if there is no such committee) (the “Compensation Committee”) shall
review the Executive’s Base Salary annually after the conclusion of the initial
one year term and shall make a recommendation to the Board as to whether such
Base Salary should be increased but not decreased, which decision shall be
within the Board’s sole discretion.
 
5.           Bonuses.  During the term of this Agreement, the Executive shall be
entitled to bonuses as determined by the Compensation Committee in accordance
with the parameters set forth in Exhibit A annexed hereto.
 
6.           Expenses.  Executive shall be entitled to prompt reimbursement by
the Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by Executive while employed (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that Executive shall properly account for such expenses in
accordance with Company policies and procedures.
 
7.           Other Benefits.  During the term of this Agreement, the Executive
shall be eligible to participate in incentive, savings, retirement (401(k)), and
welfare benefit plans, including, without limitation, health, medical, dental,
vision, life (including accidental death and dismemberment) and disability
insurance plans (collectively, "Benefit Plans"), in substantially the same
manner and at substantially the same levels as the Company makes such
opportunities available to the Company's managerial or salaried executive
employees.
 
8.           Vacation.  During the term of this Agreement, the Executive shall
be entitled to accrue, on a pro rata basis, twenty (20) paid vacation days per
year.  Vacation shall be taken at such times as are mutually convenient to the
Executive and the Company and no more than ten (10) consecutive days shall be
taken at any one time without Company approval in advance.  The Executive shall
not be entitled to carry over any accrued, unused vacation days from year to
year.
 
9.            Stock Grants.  The Executive shall be eligible for grants of
restricted shares of the Company’s common stock in an amount equal to $5,000 on
a quarterly basis.  Such grants of stock shall be valued based upon the closing
bid price of the Company’s common stock on the last trading day of the quarter.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
10.           Termination of Employment.
 
(a)            Death.  If Executive dies during the Employment Period, this
Agreement and the Executive’s employment with the Company shall automatically
terminate and the Company shall have no further obligations to the Executive or
his heirs, administrators or executors with respect to compensation and benefits
accruing thereafter, except for the obligation to pay to the Executive’s heirs,
administrators or executors any earned but unpaid Base Salary and vacation pay,
unpaid pro rata annual bonus through the date of death and reimbursement of any
and all reasonable expenses paid or incurred by the Executive in connection with
and related to the performance of his duties and responsibilities for the
Company during the period ending on the termination date. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions.  In addition, the
Executive’s spouse and minor children shall be entitled to continued coverage
for a period of one year following the termination of employment, at the
Company’s expense, under all health, medical, dental and vision insurance plans
in which the Executive was a participant immediately prior to his last date of
employment with the Company.
 
(b)           Disability.  In the event that, during the term of this Agreement
the Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below), this Agreement and the Executive’s employment with the Company
shall automatically terminate and the Company shall have no further obligations
or liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executive or his heirs, administrators or executors any
earned but unpaid Base Salary, unpaid pro rata annual bonus and unused vacation
days accrued through the Executive’s last date of Employment with the Company
and reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date. The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions
through the last date of the Executive’s employment with the Company. For
purposes of this Agreement, “Disability” shall mean a physical or mental
disability that prevents the performance by the Executive, with or without
reasonable accommodation, of his duties and responsibilities hereunder for a
period of not less than an aggregate of three months during any twelve
consecutive months.
 
(c)           Cause.
 
(1)           At any time during the Employment Period, the Company may
terminate this Agreement and the Executive’s employment hereunder for Cause. For
purposes of this Agreement, “Cause” shall mean: (a) the willful and continued
failure of the Executive to perform substantially his duties and
responsibilities for the Company (other than any such failure resulting from
Executive’s death or Disability) after a written demand by the Board for
substantial performance is delivered to the Executive by the Company, which
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties and responsibilities, which
willful and continued failure is not cured by the Executive within thirty (30)
days of his receipt of such written demand; (b) the conviction of, or plea of
guilty or nolo contendere to, a felony, (c) violation of Sections 11 or 12 of
this Agreement, or (d) fraud, dishonesty or gross misconduct which is materially
and demonstratively injurious to the Company. Termination under clauses (b), (c)
or (d) of this Section 10(c)(1) shall not be subject to cure.
 
(2)           Upon termination of this Agreement for Cause, the Company shall
have no further obligations or liability to the Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive any earned but unpaid
Base Salary and vacation pay, and reimbursement of any and all reasonable
expenses paid or incurred by the Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.
 
(d)            Change of Control.  For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any one or more of the following: (i) the
accumulation, whether directly, indirectly, beneficially or of record, by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended) of 50% or more of the shares
of the outstanding Common Stock of the Company, whether by merger,
consolidation, sale or other transfer of shares of Common Stock (other than a
merger or consolidation where the stockholders of the Company prior to the
merger or consolidation are the holders of a majority of the voting securities
of the entity that survives such merger or consolidation), or (ii) a sale of all
or substantially all of the assets of the Company, provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of Common Stock or securities
convertible into Common Stock directly from the Company, or (B) any acquisition
of Common Stock or securities convertible into Common Stock by any employee
benefit plan (or related trust) sponsored by or maintained by the Company.
 
(e)           Good Reason.
 
(1)           At any time during the term of this Agreement, subject to the
conditions set forth in Section 10(e)(2) below, the Executive may terminate this
Agreement and the Executive’s employment with the Company for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following events: (A) the assignment, without the Executive’s consent, to
the Executive of duties that are significantly different from, and that result
in a substantial diminution of, the duties that he assumed on the Effective
Date; (B) the assignment, without the Executive’s consent, to the Executive of a
title that is different from and subordinate to the title President and Chief
Executive Officer; (C) any termination of the Executive’s employment by the
Company within 12 months after a Change of Control, other than a termination for
Cause, death or Disability; or (D) material breach by the Company of this
Agreement.
 
(2)           The Executive shall not be entitled to terminate this Agreement
for Good Reason unless and until he shall have delivered written notice to the
Company of his intention to terminate this Agreement and his employment with the
Company for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to provide the basis for such termination for Good Reason,
and the Company shall not have eliminated the circumstances constituting Good
Reason within 30 days of its receipt from the Executive of such written notice.
 
(3)           In the event that the Executive terminates this Agreement and his
employment with the Company for Good Reason, the Company shall pay or provide to
the Executive (or, following his death, to the Executive’s heirs, administrators
or executors): (A) any earned but unpaid Base Salary, unpaid pro rata annual
bonus and unused vacation days accrued through the Executive’s last day of
employment with the Company; (B) continued coverage, at the Company’s expense,
under all Benefits Plans in which the Executive was a participant immediately
prior to his last date of employment with the Company, or, in the event that any
such Benefit Plans do not permit coverage of the Executive following his last
date of employment with the Company, under benefit plans that provide no less
coverage than such Benefit Plans, for a period of one year following the
termination of employment; (C) reimbursement of any and all reasonable expenses
paid or incurred by the Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date; and (D) the Base Salary, as in effect
immediately prior to the Executive’s termination hereunder, and any bonuses
earned, during the remainder of the Employment Period. All payments due
hereunder shall be payable according to the Company’s standard payroll
procedures. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
 
(f)           Without “Good Reason” by Executive or Without “Cause” by the
Company.
 
(1)           By the Executive. At any time during the term of this Agreement,
the Executive shall be entitled to terminate this Agreement and the Executive’s
employment with the Company without Good Reason by providing prior written
notice of at least 30 days to the Company.  Upon termination by the Executive of
this Agreement and the Executive’s employment with the Company without Good
Reason, the Company shall have no further obligations or liability to the
Executive or his heirs, administrators or executors with respect to compensation
and benefits thereafter, except for the obligation to pay the Executive any
earned but unpaid Base Salary, unused vacation days accrued through the
Executive’s last day of employment with the Company and reimbursement of any and
all reasonable expenses paid or incurred by the Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date. The Company shall deduct, from
all payments made hereunder, all applicable taxes, including income tax, FICA
and FUTA, and other appropriate deductions.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(2)           By the Company. At any time during the term of this Agreement, the
Company shall be entitled to terminate this Agreement and the Executive’s
employment with the Company without Cause by providing prior written notice of
at least 30 days to the Executive.  Upon termination by the Company of this
Agreement and the Executive’s employment with the Company without Cause, the
Company shall pay or provide to the Executive (or, following his death, to the
Executive’s heirs, administrators or executors): (A) any earned but unpaid Base
Salary, unpaid pro rata annual bonus and unused vacation days accrued through
the Executive’s last day of employment with the Company; (B) continued coverage,
at the Company’s expense, under all Benefits Plans in which the Executive was a
participant immediately prior to his last date of employment with the Company,
or, in the event that any such Benefit Plans do not permit coverage of the
Executive following his last date of employment with the Company, under benefit
plans that provide no less coverage than such Benefit Plans, for a period of one
year following the termination of employment; (C) reimbursement of any and all
reasonable expenses paid or incurred by the Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date; and (D) the Base Salary, as in
effect immediately prior to the Executive’s termination hereunder, and any
bonuses earned, during the remainder of the Employment Period. All payments due
hereunder shall be payable according to the Company’s standard payroll
procedures. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
 
11.           Confidential Information.
 
(a)           Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, formulae, patents, sources of supply, customer
dealings, data, know-how and business plans, provided such information is not in
or does not hereafter become part of the public domain, or become known to
others through no fault of the Executive. The Executive acknowledges that such
information is of great value to the Company, is the sole property of the
Company, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Company herein, the Executive
will not, at any time, during or after his employment hereunder, reveal, divulge
or make known to any person, any information acquired by the Executive during
the course of his employment, which is treated as confidential by the Company,
and not otherwise in the public domain. The provisions of this Section 11 shall
survive the termination of the Executive’s employment hereunder.
 
(b)           The Executive affirms that he does not possess and will not rely
upon the protected trade secrets or confidential or proprietary information of
any prior employer(s) in providing services to the Company.
 
(c)           In the event that the Executive’s employment with the Company
terminates for any reason, the Executive shall deliver forthwith to the Company
any and all originals and copies, including those in electronic or digital
formats, of Confidential Information.
 
12.           Non-Competition and Non-Solicitation.
 
(a)           The Executive agrees and acknowledges that the Confidential
Information that the Executive has already received and will receive is valuable
to the Company and that its protection and maintenance constitutes a legitimate
business interest of the Company, to be protected by the non-competition
restrictions set forth herein. The Executive agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on the Executive. The Executive also
acknowledges that the products and services developed or provided by the
Company, its affiliates and/or its clients or customers are or are intended to
be sold, provided, licensed and/or distributed to customers and clients in and
throughout the United States (the “Territory”) (to the extent the Company comes
to operate, either directly or through the engagement of a distributor or joint
or co-venturer, or sell a significant amount of its products and services to
customers located, in areas other than the United States during the term of the
Employment Period, the definition of Territory shall be automatically expanded
to cover such other areas), and that the Territory, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers.
 
(b)           The Executive hereby agrees and covenants that he shall not,
without the prior written consent of the Company, directly or indirectly, in any
capacity whatsoever, including, without limitation, as an employee, employer,
consultant, principal, partner, shareholder, officer, director or any other
individual or representative capacity (other than a holder of less than two
percent (2%) of the outstanding voting shares of any publicly held company), or
whether on the Executive's own behalf or on behalf of any other person or entity
or otherwise howsoever, during the Employment Period and thereafter to the
extent described below, within the Territory:
 
(1)           Engage, own, manage, operate, control, be employed by, consult
for, participate in, or be connected in any manner with the ownership,
management, operation or control of any business in competition with the
business of the Company;
 
(2)           Recruit, solicit or hire, or attempt to recruit, solicit or hire,
any employee, or independent contractor of the Company to leave the employment
(or independent contractor relationship) thereof, whether or not any such
employee or independent contractor is party to an employment agreement;
 
(3)           Attempt in any manner to solicit or accept from any customer of
the Company, with whom the Company had significant contact during Executive’s
employment by the Company (whether under this Agreement or otherwise), business
of the kind or competitive with the business done by the Company with such
customer or to persuade or attempt to persuade any such customer to cease to do
business or to reduce the amount of business which such customer has customarily
done or might do with the Company, or if any such customer elects to move its
business to a person other than the Company, provide any services (of the kind
or competitive with the Business of the Company) for such customer, or have any
discussions regarding any such service with such customer, on behalf of such
other person; or
 
(4)           Interfere with any relationship, contractual or otherwise, between
the Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company to discontinue or
reduce its business with the Company or otherwise interfere in any way with the
Business of the Company.
 
With respect to the activities described in Paragraphs (2), (3) and (4) above,
the restrictions of this Section 12(b) shall continue beyond the Employment
Period until one year following the termination of this Agreement or of the
Executive’s employment with the Company, whichever occurs later.  Furthermore,
if the Company terminates Executive’s employment for Cause or if Executive
terminates his employment without Good Reason, then the restrictions of this
Section 12(b) shall continue with respect to the activities described in
Paragraph (1), above, beyond the Employment Period until one year following the
termination of this Agreement or of the Executive’s employment with the Company,
whichever occurs later.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
13.           Miscellaneous.
 
(a)           The Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services.  Furthermore, the parties acknowledge that monetary damages alone
would not be an adequate remedy for any breach by the Executive of Section 11 or
Section 12 of this Agreement. Accordingly, the Executive agrees that any breach
or threatened breach by him of Section 11 or Section 12 of this Agreement shall
entitle the Company, in addition to all other legal remedies available to it, to
apply to any court of competent jurisdiction to seek to enjoin such breach or
threatened breach. The parties understand and intend that each restriction
agreed to by the Executive hereinabove shall be construed as separable and
divisible from every other restriction, that the unenforceability of any
restriction shall not limit the enforceability, in whole or in part, of any
other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Company seeks enforcement thereof, such restriction
shall be limited to the extent permitted by law. The remedy of injunctive relief
herein set forth shall be in addition to, and not in lieu of, any other rights
or remedies that the Company may have at law or in equity.
 
(b)           Neither the Executive nor the Company may assign or delegate any
of their rights or duties under this Agreement without the express written
consent of the other; provided, however, that the Company shall have the right
to delegate its obligation of payment of all sums due to the Executive
hereunder, provided that such delegation shall not relieve the Company of any of
its obligations hereunder.
 
(c)           This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to the Executive’s
employment by the Company, supersedes all prior understandings and agreements,
whether oral or written, between the Executive and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
party to be charged. The invalidity or partial invalidity of one or more
provisions of this Agreement shall not invalidate any other provision of this
Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.
 
(d)           This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(e)           The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(f)           All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered, sent by registered or certified
mail, return receipt requested, postage prepaid, or by reputable national
overnight delivery service (e.g. Federal Express) for overnight delivery to the
party at the address set forth in the preamble to this Agreement, or to such
other address as either party may hereafter give the other party notice of in
accordance with the provisions hereof.  Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(g)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Florida without reference to principles
of conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the County of
Dade and State of Florida.
 
(h)           This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.
 
(i)           The Executive represents and warrants to the Company, that he has
the full  power and authority to enter into this Agreement and to perform his
obligations hereunder and that the execution and delivery of this Agreement and
the performance of his obligations hereunder will not conflict with any
agreement to which Executive is a party.
 


[Signature page follows immediately]
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.





 
ALAN JAY WEISBERG
 
/s/ Alan Jay Weisberg

--------------------------------------------------------------------------------

 
 
 
 
 
PROGRESSIVE CARE INC.
 
By:   /s/ Avraham A. Friedman

--------------------------------------------------------------------------------

Name: Avraham A. Friedman
Title: CEO



 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A


BONUS PARAMETERS


Threshold
Bonus Amount
20% to 29.99% increase in revenue over previous year
$10,000
30% to 49.99% increase in revenue over previous year
$20,000
50% to 99.99% increase in revenue over previous year
$50,000
100% + increase in revenue over previous year
To be determined by Compensation Committee





 
 
 
 
 
 
7



 